Name: Council Decision (EU) 2017/971 of 8 June 2017 determining the planning and conduct arrangements for EU non-executive military CSDP missions and amending Decisions 2010/96/CFSP on a European Union military mission to contribute to the training of Somali security forces, 2013/34/CFSP on a European Union military mission to contribute to the training of the Malian armed forces (EUTM Mali) and (CFSP) 2016/610 on a European Union CSDP military training mission in the Central African Republic (EUTM RCA)
 Type: Decision
 Subject Matter: defence;  cooperation policy;  Africa;  European construction
 Date Published: 2017-06-09

 9.6.2017 EN Official Journal of the European Union L 146/133 COUNCIL DECISION (EU) 2017/971 of 8 June 2017 determining the planning and conduct arrangements for EU non-executive military CSDP missions and amending Decisions 2010/96/CFSP on a European Union military mission to contribute to the training of Somali security forces, 2013/34/CFSP on a European Union military mission to contribute to the training of the Malian armed forces (EUTM Mali) and (CFSP) 2016/610 on a European Union CSDP military training mission in the Central African Republic (EUTM RCA) THE COUNCIL OF THE EUROPEAN UNION Having regard to the Treaty on European Union, in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) The Council has determined that it is necessary to strengthen the planning and conduct of EU non-executive military missions. (2) In its conclusions of 6 March 2017, the Council agreed to establish, as a short term objective, a Military Planning and Conduct Capability (MPCC) within the EU Military Staff (EUMS) in Brussels, which will be responsible at the strategic level for the operational planning and conduct of non-executive military missions, working under the political control and strategic direction of the Political and Security Committee (PSC). (3) The newly created MPCC will work in parallel and in a coordinated way with the Civilian Planning and Conduct Capability, notably through a Joint Support Coordination Cell. (4) In its conclusions of 6 March 2017, the Council decided that the Director General of the EUMS will be the Director of the MPCC and, in that capacity, will assume the functions of missions' commander for non-executive military missions, including the three EU training missions (EUTMs) deployed in Somalia, Mali and the Central African Republic, in line with the Terms of Reference for the Director of the MPCC. (5) In its conclusions of 6 March 2017, the Council also agreed to proposals on strategic foresight and oversight through which the Council, the High Representative of the Union for Foreign Affairs and Security Policy (HR) and the PSC can be effectively supported, in the exercise of their respective responsibilities in relation to non-executive military missions, by the relevant European External Action Service (EEAS) crisis management structures, including through systematic interaction and coordination between the missions' commander and those structures at the strategic political level, without prejudice to the chain of command. (6) On 8 June 2017, the Council approved the consolidated Terms of Reference of the EUMS, including the MPCC. Those Terms of Reference respect the specificities of the EUMS and the particularities of its functions, in accordance with point (a) of Article 4(3) of Council Decision 2010/427/EU (1) establishing the organisation and functioning of the EEAS, as adapted to the new command and control arrangements approved by the Council, and replace the Terms of Reference of the EUMS annexed to Council Decision 2001/80/CFSP (2) on the establishment of the military staff of the European Union, which are no longer applicable. The MPCC will therefore perform the tasks assigned to it in the new consolidated Terms of Reference. (7) The necessary preparations have been made for the MPCC to assume its responsibilities, particularly in relation to the EUTMs deployed in Somalia, Mali and in the Central African Republic. (8) The Council should accordingly lay down the planning and conduct arrangements for non-executive military missions and amend the chain of command of those three missions. (9) The Director of the MPCC should exercise the responsibilities of the operation commander under Council Decision (CFSP) 2015/528 (3) establishing a mechanism to administer the financing of the common costs of European Union operations having military or defence implications (Athena). (10) Mission Force Commanders of the EUTMs should, whenever applicable, be associated to the recommendations of the missions' commander to the PSC in relation to third-state participation. (11) Without prejudice to the chain of command, the EU Mission Force Commanders should receive local political guidance from the EU Special Representatives, where applicable, and relevant Union delegations in the region. (12) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Denmark does not participate in the implementation of this Decision, HAS ADOPTED THIS DECISION: Article 1 1. The responsibility for the operational planning and conduct of EU non-executive military missions at the military strategic level shall be assigned to the Director of the Military Planning and Conduct Capability (MPCC). 2. At the operational level in theatre, non-executive military missions shall, when established, be led by an EU Mission Force Commander, who shall act under the command of the Director of the MPCC in exercising the functions of missions' commander. 3. The Director of the MPCC, in exercising the functions of missions' commander for non-executive military missions, shall act under the political control and strategic direction of the Political and Security Committee, in accordance with Article 38 of the Treaty. Article 2 1. In line with agreed EU principles for command and control, and in accordance with the revised Terms of Reference of the EUMS, the MPCC shall support the Director of the MPCC in exercising his or her functions as missions' commander, as the static, out-of-area command and control structure at the military strategic level which is responsible for the operational planning and conduct of non-executive military missions, including the building up, launching, sustaining and recovery of Union forces. 2. In theatre, when a mission is established, a Mission Force Headquarters shall assist the EU Mission Force Commander. Article 3 The Director of the MPCC, in assuming the functions of missions' commander, shall exercise the responsibilities of the operation commander under Decision (CFSP) 2015/528. Article 4 Council Decision 2010/96/CFSP (4) is amended as follows: (1) Paragraphs 1 and 2 of Article 2 are replaced by the following: 1. The Director of the Military Planning and Conduct Capability (MPCC) shall be EUTM Somalia mission commander. 2. Brigadier General Maurizio Morena is hereby appointed EU Mission Force Commander of EUTM Somalia.. (2) Paragraphs 1 and 2 of Article 3 are replaced by the following: 1. The MPCC shall be the static command and control structure at the military strategic level outside the area of operations, which is responsible for the operational planning and conduct of EUTM Somalia. 2. The Mission Force Headquarters of EUTM Somalia shall be located in Mogadishu and shall operate under the command of the EU Mission Force Commander. It shall include a liaison office in Nairobi. 3. A support cell in Brussels of the Mission Force Headquarters shall be included in the MPCC until the MPCC has reached full operational capacity.. (3) In Article 5(1), at the end of the fourth sentence, the words the EU Mission Commander are replaced by: the EU Mission Force Commander. (4) In Article 5(3), the following words are inserted in the second sentence before the words to its meetings: and the EU Mission Force Commander. (5) In Article 6(2), the following words are inserted in the second sentence before the words to its meetings: and the EU Mission Force Commander. (6) Article 7(2) is replaced by the following: 2. Without prejudice to the chain of command, the EU Mission Force Commander shall receive local political guidance from the EU Special Representative for the Horn of Africa coordinated with relevant Union delegations in the region.. (7) In Article 8(2), the following words are inserted before the words and the EUMC: in consultation with the EU Mission Force Commander,. (8) In Article 11(5), the following words are added at the end of the sentence: and/or to the EU Mission Force Commander.. (9) In Article 13(2), the words an EU Mission Commander are replaced by: the EU Mission Force Commander. Article 5 Council Decision 2013/34/CFSP (5) is amended as follows: (1) Paragraphs 1 and 2 of Article 2 are replaced by the following: 1. The Director of the Military Planning and Conduct Capability (MPCC) shall be EUTM Mali mission commander. 2. Brigadier General Peter Devogelaere is hereby appointed EU Mission Force Commander of EUTM Mali.. (2) Paragraphs 1 and 2 of Article 3 are replaced by the following: 1. The MPCC shall be the static command and control structure at the military strategic level outside the area of operations, which is responsible for the operational planning and conduct of EUTM Mali. 2. The Mission Force Headquarters of EUTM Mali shall be located in Mali and shall operate under the command of the EU Mission Force Commander. 3. A support cell in Brussels of the Mission Force Headquarters shall be included in the MPCC until the MPCC has reached full operational capacity.. (3) In Article 5(1), at the end of the fourth sentence, the words EU Mission Commanders are replaced by: EU Mission Force Commanders. (4) In Article 5(3), the following words are inserted in the second sentence before the words to its meetings: and the EU Mission Force Commander. (5) In Article 6(2), the following words are inserted in the second sentence before the words to its meetings: and the EU Mission Force Commander. (6) Article 7(2) is replaced by the following: 2. Without prejudice to the chain of command, the EU Mission Force Commander shall receive local political guidance from the European Union Special Representative for the Sahel coordinated with the Head of the Union Delegation in Bamako.. (7) In Article 8(2), the following words are inserted before the words and the EUMC: in consultation with the EU Mission Force Commander,. (8) In Article 11(5), the following words are added at the end of the sentence: and/or to the EU Mission Force Commander.. Article 6 Council Decision (CFSP) 2016/610 (6) is amended as follows: (1) Paragraphs 1 and 2 of Article 2 are replaced by the following: 1. The Director of the Military Planning and Conduct Capability (MPCC) shall be EUTM RCA mission commander. 2. Brigadier General Herman Ruys is hereby appointed EU Mission Force Commander of EUTM RCA.. (2) Paragraphs 1 and 2 of Article 3 are replaced by the following: 1. The MPCC shall be the static command and control structure at the military strategic level outside the area of operations, which is responsible for the operational planning and conduct of EUTM RCA. 2. The Mission Force Headquarters of EUTM RCA shall be located in Bangui and shall operate under the command of the Mission Force Commander. 3. A support cell in Brussels of the Mission Force Headquarters shall be included in the MPCC until the MPCC has reached full operational capacity.. (3) In Article 5(1), in the fourth sentence, the words the EU Mission Commanders are replaced by: the EU Mission Force Commanders. (4) In Article 5(3), the following words are inserted in the second sentence before the words to its meetings: and the EU Mission Force Commander. (5) In Article 6(2), the following words are inserted in the second sentence before the words to its meetings: and the EU Mission Force Commander. (6) Article 7(2) is replaced by the following: 2. Without prejudice to the chain of command, the EU Mission Force Commander shall receive local political guidance from the Head of the Union Delegation to the Central African Republic.. (7) In Article 7(4), the words EU Mission Commander are replaced by: EU Mission Force Commander. (8) In Article 8(2), the following words are inserted before the words and the EUMC: in consultation with the EU Mission Force Commander,. (9) In Article 12(5), the following words are added at the end of the sentence: and/or to the EU Mission Force Commander.. Article 7 Political and Security Committee Decisions (CFSP) 2016/396 (7), (CFSP) 2016/2352 (8) and (CFSP) 2017/112 (9) are hereby repealed. Article 8 The Council shall review, on the basis of a report by the HR, the establishment of the MPCC and of the Joint Support Coordination Cell one year after they become fully operational, and in any event by the end of 2018. Article 9 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 8 June 2017. For the Council The President U. REINSALU (1) Council Decision 2010/427/EU of 26 July 2010 establishing the organisation and functioning of the European External Action Service (OJ L 201, 3.8.2010, p. 30). (2) Council Decision 2001/80/CFSP of 22 January 2001 on the establishment of the Military Staff of the European Union (OJ L 27, 30.1.2001, p. 7). (3) Council Decision (CFSP) 2015/528 of 27 March 2015 establishing a mechanism to administer the financing of the common costs of European Union operations having military or defence implications (Athena) and repealing Decision 2011/871/CFSP (OJ L 84, 28.3.2015, p. 39). (4) Council Decision 2010/96/CFSP of 15 February 2010 on a European Union military mission to contribute to the training of Somali security forces (OJ L 44, 19.2.2010, p. 16). (5) Council Decision 2013/34/CFSP of 17 January 2013 on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (OJ L 14, 18.1.2013, p. 19). (6) Council Decision (CFSP) 2016/610 of 19 April 2016 on a European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (OJ L 104, 20.4.2016, p. 21). (7) Political and Security Committee Decision (CFSP) 2016/396 of 15 March 2016 on the appointment of the EU Mission Commander for the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia) and repealing Decision (CFSP) 2015/173 (EUTM Somalia/1/2016) (OJ L 73, 18.3.2016, p. 99). (8) Political and Security Committee Decision (CFSP) 2016/2352 of 7 December 2016 on the appointment of the EU Mission Commander for the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) and repealing Decision (CFSP) 2016/939 (EUTM Mali/2/2016) (OJ L 348, 21.12.2016, p. 25). (9) Political and Security Committee Decision (CFSP) 2017/112 of 10 January 2017 appointing the EU Mission Commander for the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (EUTM RCA/1/2017) (OJ L 18, 24.1.2017, p. 47).